DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3, 4 and 6-8 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art taken either singularity or in combination fails to anticipate or fairly suggest the limitations of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the claimed features as presented in independent claim 1 with the important feature being “a ratio of a number of flattened bubbles among bubbles contained in the bubble- containing insulating layer is 50% or more.” 

The closest prior art:
Makoto (CA 2910386) teaches an insulated wire comprising: a conductor (1), a bubble-containing insulating layer (3), indirectly coating an outer periphery of the conductor (1) and containing a thermosetting resin (The insulating layer has a foam layer formed from a thermosetting resin, abstract), and an outer non-bubble-containing insulating layer (5), directly coating an outer periphery of the bubble-containing insulating layer (3).

Makoto (CA 2910386) does not teach the bubbles in the bubble-containing insulating layer include flattened bubbles whose oblateness in a cross-section perpendicular to a longitudinal direction of the insulated wire (lateral length of a bubble cross-sectional shape / vertical length of the bubble cross-sectional shape) is 1.5 or more and 5.0 or less.

OTA teaches an insulated wire (figure 1) comprising a conductor (1) and a bubble-containing insulating layer (the insulation layer has bubbles (and/or voids) that contains hollow spheres, figure 1), directly or indirectly coating the outer periphery of the conductor (1) and containing a thermosetting resin (2, polyimide, paragraph [0050]), wherein the bubbles (voids in which the hollow spheres are inserted, figure 1) in the bubble-containing insulating layer (2) include flattened bubbles (figure 1) whose oblateness in the cross-section perpendicular to the longitudinal direction of the insulated wire (lateral length of the bubble cross-sectional shape / vertical length of the bubble cross- sectional shape) is 1.5 or more and 5.0 or less (major axis .02-.95 and minor axis 1.05-5.0, paragraph [0040)).

Makoto nor OTA teach a ratio of a number of flattened bubbles among bubbles contained in the bubble- containing insulating layer is 50% or more.

Therefore claims 1, 3, 4 and 6-8 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see Applicant’s Remarks, filed April 28, 2022, with respect to claim 1 has been fully considered and are persuasive.  The 35 USC 102 & 103 rejections have been withdrawn. The applicant has amended claim 1 to include “a ratio of a number of flattened bubbles among bubbles contained in the bubble- containing insulating layer is 50% or more,” which is not taught by any of the prior art references on record. The applicant argues “Ota only describes that the outer shell contains silicone in an amount of 50% by mass or more. This description has nothing to do with the number of bubbles. Ota disclosure only describes that 60% of flat pores have their minor axes perpendicular to the surface of the conductor. The above disclosure in Ota does not in any way teach or suggest the presently claimed ratio.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attachment of the USPTO Form-892.

Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRYSTAL ROBINSON whose telephone number is (571)272-9258.  The examiner can normally be reached on 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571)-272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRYSTAL ROBINSON/Examiner, Art Unit 2848